Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael Dewayne Clark appeals the district court’s order denying his motion for a court order directing the federal government to take custody of him or allow him to serve his federal sentence concurrently with his state sentence. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Clark, No. 7:92-cr-00417-GRA-1 (D.S.C. Jan. 30, 2009). We deny the motion for appointment of counsel and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.